DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August, 2022 has been entered.

As directed by the amendments filed 29 August, 2022, claims 1, 7, 11-13, 15, and 16 have been amended. Claims 1, 2, 4-8, and 10-19 are presently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant is reminded that each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). The claim recites “a.”, “b.”… “h.” which is recommended to be replaced with “a)”, “b)”…  “h)”. 
Claims 1, 2, 4-8, and 10-19 are objected to because of the following informalities:  each claim recites “characterized in that” which is recommended to be replaced with --wherein--.
Appropriate correction is required.

Double Patenting
The provisional, nonstatutory obviousness-type double patenting rejection of claims 1, 2, 4-8, and 10-19 over copending Application No. 16/982475 (as filed on 18 September, 2020) in view of Santimaw/Mullejans/Rageh and/or Cisko (see obviousness rejection discussed below in this Office Action) would be maintained due to the lack of a Terminal Disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “said second end” in line 14 is unclear and indefinite as to whether “said second end” is referring to the “second end” of the hollow conduit or the elongated portion. “Said second end” is interpreted to refer to the second end of the elongated portion in this action.
The term “sufficiently” in claim 1 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The flexibility and the elasticity of the attachment flange and the adhesive have been rendered indefinite by the use of the term.
Regarding claim 12, the term “suitable” is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The arrangement of the pressure applying surface for pressing the attachment flange of the attachment member against the peri-anal skin of a Perineum and a Crena Ani of the user has rendered indefinite by the use of the term.
Rest of the claims are also rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as unpatentable over Santimaw (US 20100298789) in view of Mullejans (US 20110137273) and further in view of Rageh (US 20150328437 A1).
Regarding claim 1, Santimaw discloses: 
a fecal collecting system 10 arranged to collect fecal waste from a user 12 (Par. 25, 28; Fig. 1), comprising
an attachment member 14 arranged to be attached to the user 12 (Par. 29; Fig. 1, 2),
said attachment member 14 comprising an opening 24 which is arranged to be in fluid communication with an anus of the user and an attachment flange 30 which is arranged to encircle said opening 24 and which is arranged to be attached to a peri-anal skin surrounding the anus of the user such that a fluid tight seal is established between the attachment flange 30 and the peri-anal skin of the user entirely around the anus of the user (Par. 28, 29; Fig. 2), and
a collection container 48 for collecting the faecal waste from the user (par. 35; fig. 1), and
a hollow conduit 18 having a first end and a second end, and being in fluid communication with the opening 24 of said attachment member 14 and said second end being in fluid communication with said collection container 48 (Par. 35; Fig. 1).
Santimaw does not disclose an elongated portion having a first end and a second end, said first end being connected to the attachment flange, and said first end of the conduit connected to said second end of said elongated portion of said attachment flange. However, Rageh teaches a securement device for securing a rectal tube (see Abstract) comprising a flange (“flat supports 22”; [0014]; FIG. 2) and an elongated portion (“hollow cylindrical tube 6”; [0014]) having a first end (“second end 10”; [0014]; FIG. 1) and a second end ("first end 8”; [0014]; FIG. 1), said first end 10 being connected to the attachment flange 22 (“flat supports 22 are connected to the second end 10 of the hollow cylindrical tube 6”; [0016]; FIG. 2), and said first end of the conduit (“rectal tube 4”; [0013]; FIG. 1) connected to said second end of said elongated portion of said attachment member (see FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw's device to include an elongated portion having a first end and a second end, said first end being connected to the attachment flange, and said first end of the conduit connected to said second end of said elongated portion of said attachment member, as taught by Rageh, for the purpose of connecting the attachment flange to the conduit (FIG. 1), thereby maintaining the rectal tube in a suitable position on a patient ([0005]).
Santimaw also does not explicitly disclose said conduit 18 is at least 30 cm in length. However, Santimaw discloses that the waste may be stored and emptied away from the user without requiring manual removal (Par. 55) and that the conduit 18 is connectable to a suction device such as a centralized wall suction system readily available in hospitals (Par. 35). One of ordinary skill in the art would have been motivated to modify Santimaw’s system such that the conduit 18 that is at least 30 cm in length in so that the waste may be disposed “away from the person” ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Santimaw to be at least 30 cm in length, in order to allow convenient access to hospital wall suction systems and to allow the waste to be stored and emptied away from user as desired by Santimaw ([0055]). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding the limitation “the conduit and elongated portion having an average diameter of less than 5 cm”, it is noted that one of ordinary skill in the art would recognize that the workable diameter for Santimaw’s conduit 18 would depend on the viscosity of the waste that is being conveyed along conduit 18, the level of vacuum that is being supplied to conduit 18, and the desired speed for conveyance of the waste away from the patient. Furthermore, Rageh teaches the conduit (“rectal tube 4”; [0013]; FIG. 1) and elongated portion (“hollow cylindrical tube 6”; [0014]) having an average diameter of less than 5 cm (“hollow cylindrical tube 6 sized to accommodate a rectal tube 4 that is approximately 10.7 mm in diameter”; [0014]; Note: 10.7 mm is 1.07 cm which is less than 5 cm). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit and elongated portion with an average diameter of less than 5 cm, as taught by Rageh, in order to predictably provide a conduit and suitable elongated portion that are low profile and comfortable to the patient while also effectively removing the waste from the patient at the desired speed at a comfortable and safe vacuum level. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Santimaw does not disclose said attachment flange has an outer width which is larger than the width of the elongated portion near the first end of the conduit elongated portion. However, Rageh teaches said attachment flange has an outer width which is larger than the width of the elongated portion near the first end of the conduit elongated portion (see FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw's device such that said attachment flange has an outer width which is larger than the width of the conduit elongated portion near the first end of the conduit elongated portion, as taught by Rageh, for the purpose of maintaining a rectal tube in position on a patient ([0005]).
Santimaw further discloses:
said attachment flange 30 is provided with a skin friendly adhesive on a skin contacting surface of said attachment flange 30 (Par. 29; Santimaw discloses that the adhesive is provided for releasable securement of the system to the peri-anal region. Therefore, the adhesive is considered to be skin-friendly under the broadest reasonable interpretation since it can be releasably attached to the skin), and the attachment flange 30 and the adhesive are sufficiently flexible and elastic to be able to adapt to varying anatomies (Par. 26; Santimaw discloses that the waste collection system may also have application as applied to a stoma as well as a variety of medical purposes. Therefore, if the attachment flange 30 and the adhesive can be attached to a mostly flat peri-stomal region as well as a mostly curvy perianal region, the attachment flange 30 and the adhesive are sufficiently flexible and elastic to be able to adapt to varying anatomies).
Santimaw does not disclose a bag for collecting the fecal output. However, Mullejans teaches a fecal collection system utilizing a collection bag 20 for collecting the faecal output (Par. 38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw’s device such that a fecal collection system utilizes a collection bag  for collecting the fecal output, as taught by Mullejans, for the purpose of providing the fecal collection system with a much larger collecting volume capacity without sacrificing user comfort (Par. 7).
Regarding claim 2, Santimaw does not disclose that the conduit is provided with anti-kinking and/or anti-collapsing means. However, Mullejans teaches that the conduit 21 be provided with anti-kinking and/or anti-collapsing means 30, 31 (“first and second support strip”; [0043]; fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw’s device such that the conduit is provided with anti-kinking and/or anti-collapsing means, as taught by Mullejans, for the purpose of reducing the risk of twist and/or bent into a kink in the conduit 21 and the risk of a flow cut-off (Par. 43; Fig. 2), thus maintaining sufficient suction flow and proper evacuation of fecal matter through the suction collection system.
Regarding claim 8, Santimaw does not disclose that the system comprises a conduit connection member which allows the conduit to be detachably connected to the collection bag. However, Mullejans teaches a system that comprises of a conduit connection member 10 which allows the conduit to be detachably connected to the collection bag 20 (Fig. 1 & 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw 's device such that the system comprises a conduit connection member which allows the conduit to be detachably connected to the collection bag, as taught by Mullejans, for the purpose of allowing for additional fecal collecting capacity such as nightly stools (Abstract), thus decreasing disturbances to the user and the caregiver during use ([0056]).

Claim 4-7 are rejected under 35 U.S.C. 103 as unpatentable over Santimaw/Mullejans/Rageh, and further in view of Cisko (US 20140276501).
Regarding claim 4, Santimaw/Mullejans/Rageh does not disclose an attachment flange comprising of a first portion closest to the opening of the attachment member and a second portion further away from the opening than the first portion, said first portion being stiffer than said second portion. However, Cisko teaches an analogous attachment flange 20 comprising of a first portion 32 (fig. 1-2; par. 19) closest to the opening of the attachment member (par. 8: hole in the ridge; par. 16: “the patch may be part of a bowel management system or waste management system that includes a waste transport device, such as, for example, a fecal collection tube, bag, or a pouch, for a wearer.”; par. 25) and a second portion 28 further away from the opening than the first portion 32, said first portion 32 being stiffer than said second portion 28 (fig. 1; par. 22: “The ridge 32 may provide extra thickness”). Cisko further teaches that the second portion 28 is taught as having slits 50 such that petals 48 are formed on each side (par. 29). Cisko further teaches that the petals 48 of second portion 28 facilitates a more flexible or adaptable shape for secure attachment between the patch 20 and the desired region of body. Accordingly, Cisko is considered to teach that the first portion 32 is stiffer than the second portion 28. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that the attachment flange comprises a first portion closest to the opening of the attachment member and a second portion further away from the opening than the first portion, said first portion being stiffer than said second portion, as taught by Cisko, in order to facilitate a more flexible or adaptable shape for secure attachment between the attachment flange and the desired region of body.
Regarding claim 5, “an attachment flange formed as a 3D formed structure” is a product-by-process recitation. The method of production is independent of the patentability of a product. Santimaw/Mullejans/Rageh does not disclose an attachment flange formed as a 3D formed structure. However, any structure is inherently 3D. Cisko teaches that the attachment flange 20 is non-planar or 3D in structure (Par. 18; Fig. 1, 2). The applicant discloses that a 3D formed attachment flange is “in contrast to a traditional planar flange.” Therefore, any non-planar flange constitute a 3D formed structure. Cisko teaches that the attachment flange 20 is “a three-dimensional or curved (i.e., not flat) adhesive patch” (Page 2, Par. 18; Fig. 1 & 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that an attachment flange formed as a 3D structure, as taught by Cisko, for the purpose of being “attachable and conformable to a three-dimensional region of a wearer’s body” (Page 2, Par. 18; Fig. 4), thus increasing adhesive contact surfaces, reducing stress between the adhesive and the attachment region and leakage, and/or increasing comfort of the user. (Par. 15; Fig. 1).
Regarding claim 6, Santimaw/Mullejans/Rageh does not disclose that the dorsal portion and/or a ventral portion of the attachment flange is/are higher than a central portion of the attachment flange. However, Cisko teaches an analogous attachment flange 20 having a ridge 32 with a tapering thickness (Par. 23; Fig. 3: “the thickness of the ridge is tapered between the apex 40 of the curved base 20 and the bottom 42 of the curved base 20”) where the dorsal portion 42 and/or a ventral portion 40 of the attachment flange 20 is/are higher than a central portion 24 of the attachment flange 20, thus providing “extra thickness to a part of the three-dimensional region of the wearer, such as, for example, the base of the gluteal cleft” (Par. 22; Fig. 4). Cisko further teaches that the custom-shaped curved base 20 better “approximate or conform to the natural size and shape (e.g., curvature or contour) of the desired region of the wearer’s body” (Par. 21; Fig. 4). Accordingly, Cisko is considered to teach that the dorsal portion 42 and/or a ventral portion 40 of the attachment flange 20 is/are higher than a central portion 24 of the attachment flange 20. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that that the dorsal portion and/or a ventral portion of the attachment flange is/are higher than a central portion of the attachment flange, as taught by Cisko, for the purpose of making the attachment flange “conform to the natural curvature of the perianal region” as well as other natural curvature of the user’s body (Par. 21).
Regarding claim 7, Santimaw/Mullejans/Rageh does not disclose that the dorsal portion and/or a ventral portion of the attachment flange extend dorsally at least 12 mm from a dorsal/ventral portion of the opening 36 respectively. However, Cisko teaches an analogous attachment flange 20 with a variable width of the dorsal portion 42 and/or the ventral portion 40 of the attachment flange 20 in order to provide better coverage and conformity to the natural curvature of the perianal region and/or protection against the formation of sacral ulcers (Par. 21: “the width of the curved base, or portions thereof, may be varied (e.g., increased)”). One of ordinary skill in the art would recognize that adjusting the width of the attachment flange 20 to increase conformity of the attachment flange 20 and to increase or decrease the amount of skin covered by the attachment flange 20 can result in increased user comfort. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that a dorsal portion 42 and/or a ventral portion 40 of the attachment flange 20 extending dorsally at least 12 mm from a  dorsal/ventral portion 40, 42 of the opening 36 respectively, as taught by Cisko, to increase adaptability of the attachment flange, prevent the formation of ulcers, and increase the comfort for the user (Par. 15).

Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Santimaw/Mullejans/Rageh and further in view of Nielsen (US 6332879).
Regarding claim 10, Santimaw/Mullejans/Rageh does not disclose an attachment flange provided with a groove on the skin contacting surface of said attachment flange, said groove encircling the opening, and said groove being filled with a liquid adhesive. However, Nielsen teaches an attachment flange 11 is provided with a groove 21 on the skin contacting surface of said attachment flange 11, said groove 21 encircling the opening (Page 9 col. 5 lines 62-64; Fig. 8), and said groove being filled with a liquid adhesive 7 (Page 11 col. 10 lines 13-21). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that an attachment flange provided with a groove on the skin contacting surface of said attachment flange, said groove encircling the opening, and said groove being filled with a liquid adhesive, as taught by Nielsen, for the purpose of providing a better sealed adhesion of the attachment flange 11 around the desired region of the user’s body (Page 10 col. 7 lines 55-59).

Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Santimaw/Mullejans/Rageh and further in view of Fattman (US 20050065486).
Regarding claim 11, Santimaw/Mullejans/Rageh does not disclose a thickness of the adhesive being greater than 1mm.
However, Fattman teaches utilization of adhesives 0.03 inches or more in order “to adequately incorporate absorbent materials into their formulation” (Par. 14). The absorbent adhesives help to increase the strength of the bond to skin by absorbing perspiration (Par. 13). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that a thickness of the adhesive is greater than 1mm, as taught by Fattman, for the purpose of increasing the strength of the bond to skin by incorporating adsorbent materials into the adhesive (Par. 14).

Claims 12-17 are rejected under 35 U.S.C. 103 as unpatentable over Santimaw/Mullejans/Rageh and further in view of Temple (US 5312384).
Regarding claim 12, Santimaw/Mullejans/Rageh does not disclose an applicator, said applicator comprising a handle portion, an opening arranged at one end of the handle portion, said opening being arranged to allow the conduit to pass through the opening and a pressure applying surface arranged at the opening, said pressure applying surface being arranged to be suitable for pressing the attachment flange of the attachment member against the perianal skin of a Perineum and a Crena Ani of the user. However Temple teaches an applicator, said applicator comprising a handle portion 30, an opening 34 arranged at one end of the handle portion, said opening 34 being arranged to allow the conduit to pass through the opening 34 and a pressure applying surface 32 arranged at the opening 34, said pressure applying surface 32 being arranged to be suitable for pressing the attachment flange of the attachment member against the perianal skin of a Perineum and a Crena Ani of the user (Page 13 col. 5 lines 20-22). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that an applicator, said applicator comprising a handle portion, an opening arranged at one end of the handle portion, said opening being arranged to allow the conduit to pass through the opening and a pressure applying surface arranged at the opening, said pressure applying surface being arranged to be suitable for pressing the attachment flange of the attachment member against the perianal skin of a Perineum and a Crena Ani of the user, as taught by Temple, for the purpose of allowing caregivers “to conveniently and securely attach” (Col. 2 line 44) the attachment flange to the peri-anal skin.
Regarding claim 13, Santimaw/Mullejans/Rageh does not disclose that the dorsal portion and/or a ventral portion of the pressure applying surface of the applicator has a top point elevated at least 5 mm in a cranial direction from the portion of the applicator adapted to receive the opening of said attachment member. However, Temple teaches that the “means for adjusting the size of the bearing surface so that the device may be used on patients displaying a wide range of anatomical variation” (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that the dorsal portion and/or a ventral portion of the pressure applying surface of the applicator has a top point elevated at least 5 mm in a cranial direction from the portion of the applicator adapted to receive the opening of said attachment member, as a matter of routine optimization and design, for the purpose of adapting the applicator to the desired body surface of the user (Fig. 19-23).
Regarding claim 14, Santimaw/Mullejans/Rageh does not disclose the ventral and a dorsal portion of the pressure applying surface is less than 13mm wide. However, Temple teaches that the “means for adjusting the size of the bearing surface so that the device may be used on patients displaying a wide range of anatomical variation” (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that the ventral and a dorsal portion of the pressure applying surface is less than 13mm wide, as a matter of routine optimization and design, for the purpose of adapting the applicator to the desired body surface of the user (Fig. 19-23).
Regarding claim 15, Santimaw/Mullejans/Rageh does not disclose the angle between a path along a dorsal portion of the pressure applying surface along a central plane of the applicator and a path along a ventral portion of the pressure applying surface along the central plane of the applicator is less than 170 degrees. However, Temple teaches that the “means for adjusting the size of the bearing surface so that the device may be used on patients displaying a wide range of anatomical variation” (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that the angle between a path along a dorsal portion of the pressure applying surface along a central plane of the applicator and a path along a ventral portion of the pressure applying surface along a central plane of the applicator is less than 170 degrees, as a matter of routine optimization and design, for the purpose of adapting the applicator to the desired body surface of the user (Fig. 19-23).
Regarding claim 16, Santimaw/Mullejans/Rageh does not disclose the applicator comprises a ventral top point (A) on a ventral portion of the pressure applying surface; a dorsal top point (B) on a dorsal portion of the pressure applying surface; a middle top point on a middle portion of the pressure applying surface in a ventral-dorsal direction (C), said middle top point being lower than the dorsal top point and/or the ventral top point; and where an angle formed between lines CA and CB is between 115 and 170 degrees. However, Temple teaches that the “means for adjusting the size of the bearing surface so that the device may be used on patients displaying a wide range of anatomical variation” (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that the applicator comprises a ventral top point (A) on a ventral portion of the pressure applying surface; a dorsal top point (B) on a dorsal portion of the pressure applying surface; a middle top point on a middle portion of the pressure applying surface in a ventral-dorsal direction (C), said middle top point being lower than the dorsal top point and/or the ventral top point; and where an angle formed between lines CA and CB is between 115 and 170 degrees, as a matter of routine optimization and design, for the purpose of adapting the applicator to the desired body surface of the user (Fig. 19-23).
Regarding claim 17, Santimaw/Mullejans/Rageh does not disclose that the pressure applying surface of the applicator is arranged to completely encircle the conduit during application of the attachment flange to the user. However Temple teaches an applicator, said applicator comprising a handle portion 30, an opening 34 arranged at one end of the handle portion, said opening 34 being arranged to allow the conduit to pass through the opening 34 and a pressure applying surface 32 arranged at the opening 34, said pressure applying surface 32 being arranged to be suitable for pressing the attachment flange of the attachment member against the perianal skin of the Perineum and the Crena Ani of the user (Page 13 col. 5 lines 20-22) in order to allow caregivers “to conveniently and securely attach” (Col. 2 line 44) the attachment flange to the peri-anal skin. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that the pressure applying surface of the applicator is arranged to completely encircle the conduit during application of the attachment flange to the user, as taught by Temple, for the purpose of applying the attachment member to the user more easily (Page 11 col. 2 lines 42-46; Fig. 19-23).

Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Santimaw/Mullejans/Rageh/Temple, and further in view of Fenton (US 3825005).
Regarding claim 18, Santimaw/Mullejans/Rageh/Temple does not disclose a system comprising of a conduit connection member which allows the conduit to be detachably connected to the collection bag and that the conduit connection member is arranged at the second end of the conduit and is releaseably attached to the applicator. Mullejans teaches a fecal collection container or bag (Page 3, Par. 42) distal from the user for the purpose of aggregating fecal waste away from the user to reduce the chance of accidental spills and to offer caregivers better access to the fecal collection for testing and/or disposal. Temple further teaches that the conduit connection member (outer 430 and inner 437) is arranged at the second end of the conduit 430 and is releaseably attached to the applicator 437 (Page 14 col. 7 lines 24-34; Fig.16a-b). Temple teaches that “a specifically shaped applicator is provided to enable a nurse or physician to easily apply the adhesive to the device and to conveniently and securely attach the adhesive and latex about the upper opening to the skin about the anus” (Col. 2 lines 42-46).
Furthermore, Fenton teaches a conduit connection member 51, 52 which allows the conduit 44 to be detachably connected (Col. 6, lines 51-61) to the collection bag 50 (Fig. 6) so that the collection bag 50 “continually accepts discharge of fecal matter” until the collection bag 50 needs to be emptied. At which point, the collection bag 50 can be decoupled from the conduit 44 utilizing the conduit connection member 51, 52 (Col. 6, lines 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh/Temple’s device such that a system comprising of a conduit connection member which allows the conduit to be detachably connected to the collection bag and that the conduit connection member is arranged at the second end of the conduit and is releaseably attached to the applicator, as taught by Fenton, for the purpose of increasing the ease of the installation of the collection system to the user as well as the ease of disposal and/or testing of the collected feces (see Fenton’s col. 2 line 26-31).
Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Santimaw/Mullejans/Rageh, and further in view of Webb (US 3626941).
Regarding claim 19, Santimaw/Mullejans/Rageh does not disclose that the system comprises a fastening structure, said fastening structure comprising a waistband and a supporting strap arrangement arranged to press the attachment flange of the attachment member against the peri- anal skin of the user.
However, Webb teaches a system comprising of a fastening structure, said fastening structure comprising a waistband 15 and a supporting strap arrangement 14, 17 arranged to press the attachment flange 20 of the attachment member 10 against the peri-anal skin of the user (Page 5 col. 2 lines 31-43).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Rageh’s device such that the system comprises a fastening structure, said fastening structure comprising a waistband and a supporting strap arrangement arranged to press the attachment flange of the attachment member against the peri- anal skin of the user, as taught by Webb, for the purpose of providing a comfortable positioning and securing attachment to anus of the user while providing a watertight seal (col. 1 line 38-46).

Response to Arguments
Applicant's arguments filed 29 August, 2022 have been fully considered but they are not persuasive for the following reasons:
Regarding the argument that Santimaw fails to disclose “a system is which the collection bag is moved away from the use” on page 9 of Applicant’s Remarks, it is noted that the features upon which applicant relies (i.e., a system in which the collection bag is moved away from the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that Santimaw fails to disclose “an attachment flange and an adhesive which "are sufficiently flexible and elastic to be able to adapt to varying anatomies" on page 9 of Applicant’s Remarks, it is noted that Santimaw discloses in [0026] that the waste collection system may also have application as applied to a stoma as well as a variety of medical purposes. Therefore, if the attachment flange 30 and the adhesive can be attached to a mostly flat peri-stomal region as well as a mostly curvy perianal region, then the attachment flange 30 and the adhesive are sufficiently flexible and elastic to be able to adapt to varying anatomies.
Regarding the argument that Cisko fails to teach "a fluid tight seal between the attachment flange and a peri-anal skin of the user entirely around the anus of the user" on page 10 of Applicant’s Remarks, it is noted that Cisko’s specifically teaches that the flange is “configured to attach and conform to a three-dimensional region of a wearer's body” ([0007]) and to “be more comfortable for the wearer, reduce leakage, or a combination thereof ([0015]).
The argument regarding claim 1 that Santimaw discloses “the average diameter of the collection bag is greater than 5 cm and the attachment flange of Santimaw does not extend past the outer diameter of the collection bag” (on pages 10-11 of Applicant’s Remarks) is moot in light of new ground of rejection(s) with new reference of Rageh (see rejection discussion of claim 1 above).
 
Conclusion                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785